Title: Editorial Note
From: 
To: 


            On 12 Jan. 1803 the Virginia General Assembly passed “An Act to establish an academy in the county of Albemarle, and for other purposes.” Although it never educated a single student, the Albemarle Academy is important because it served as midwife to one of Jefferson’s proudest achievements, the founding of the University of Virginia a few miles west of Monticello. The legislature named fourteen trustees, including Jefferson’s friends George Divers and Wilson Cary Nicholas, his nephews Dabney Carr and Peter Carr, and his son-in-law Thomas Mann Randolph, and authorized the board thus created to collect subscriptions; hold a lottery or lotteries to raise up to $3,000; purchase land, goods, and chattels; name additional trustees and select officers; and draw up bylaws. However, during the ensuing eleven years  nothing was apparently done to bring the school to life.
            On 25 Mar. 1814 five of the trustees met in Charlottesville and agreed, with the later concurrence of a sixth,  to add thirteen members to the board.   The impetus behind the revival of the Albemarle Academy at this particular time has never been satisfactorily explained. Nor has Jefferson’s nomination as one of the new trustees been convincingly accounted for. The historian Dumas Malone and others have cast grave doubts on the oft-repeated story that the ex-president was accosted while riding through town and asked, on the spur of the moment, to join in the deliberations. Indeed, no evidence confirms that Jefferson even attended the March 1814 meeting. He did appear on 5 Apr. at the next gathering, where he was appointed, along with the board’s newly elected president Peter Carr and three others, to draft the board’s rules and regulations and propose ways to raise funds for the institution’s establishment and maintenance. On 3 May Jefferson was placed, in his absence, on a committee with Carr and Thomas Mann Randolph to draft a petition to the General Assembly requesting that a portion of the money arising from the sale of the county’s Anglican glebe lands be given to the academy. The resulting petition and associated draft legislation went much farther than that, however. Not only did the trustees request an annual appropriation from the state Literary Fund, they asked the legislature to transform the school into a renamed “Central College.”
            Although Jefferson is recorded as attending only two of the six known meetings of the Albemarle Academy Board of Trustees, the evidence that he was the primary force behind the decision to push for collegiate status is compelling. In 1810 he had postulated that the best way to educate college students was through the creation of an “academical village.” 
Just two months prior to his appointment as trustee, Jefferson wrote his friend Thomas Cooper  on 16 Jan. 1814 that he had “long had under contemplation, & been collecting materials for the plan of an university in Virginia … this would probably absorb the functions of Wm & Mary college, and transfer them to a healthier and more central position. perhaps to the neighborhood of this place.” Late in August 1814 he informed Cooper, in reference to his earlier letter, that  “we are about to make an effort for the introduction of this institution.” Having been asked by the board to spell out his views, Jefferson sent President Carr on 7 Sept. a detailed description of the courses and professorships necessary for an institution of higher learning. Also about this time, he made preliminary drawings of an academic  institution and its component parts. Whether Jefferson joined the board with the idea of transforming Albemarle Academy into Central College or had an epiphany shortly after signing on, by the summer of 1814, at the latest, he was fully behind the attempt to make a reality of the dream that he had expressed to Cooper in January.
            The Albemarle Academy board  had its last documented meeting on 19 Aug. 1814, but it seems very likely that the members did come together thereafter (perhaps on or around 18 Nov., the date selected for the next gathering) to discuss Jefferson’s letter to Carr  and approve the petition and proposed legislation being sent to the General Assembly.  At some point late in the year Carr forwarded all three documents plus Jefferson’s letter to Cooper of 7 Oct. 1814 to David  Watson, a delegate from neighboring Louisa County and later a member of the University of Virginia’s Board of Visitors, for presentation to the state legislature. As it turned out, Watson failed to do so, because the packet reached him in Richmond late in the legislative session, which had opened on the unusually early date of 10 Oct. Jefferson wrote state senator Joseph C. Cabell early in January 1815 complaining about the delay and enclosing additional copies, but to no avail.
            The trustees’  petition was finally read in the House of Delegates on 7 Dec. 1815, during its next session. Having been examined by the Committee of Propositions and Grievances and deemed reasonable, the Central College bill was formally introduced on 19 Dec. in the lower house.  Albemarle County delegates Thomas W. Maury and Charles Yancey joined Senator Cabell in shepherding it through the legislative process over the next two months. When it passed into law on 14 Feb. 1816, the Albemarle Academy phase ended (Acts of AssemblyActs of the General Assembly of Virginia (cited by session; title varies over time), 1802–03 sess., 23–4; 1815–16 sess., 191–3; Bruce, University, 1:121; Malone, Jefferson, 6:241–5; Jennings L. Wagoner Jr., Jefferson and Education [2004], 78–83, 87, 90, 92; Leonard, General Assembly, 277; JHD [1815–16 sess.], 23, 38, 56 [7, 14, 19, 20 Dec. 1815]; TJ to the Trustees of the Lottery for East Tennessee College, 6 May 1810; TJ to Cooper, 16 Jan., 25 Aug., 7 Oct. 1814; Minutes of the Albemarle Academy Board of Trustees, 5, 15 Apr., 3 May, 17 June, 19 Aug. 1814; TJ to Carr, 7 Sept. 1814; TJ’s Estimate and Plans for Albemarle Academy/Central College, [ca. 18 Nov. 1814]; TJ’s Draft Bill to Create Central 
College and Amend the 1796 Public Schools Act, [ca. 18 Nov. 1814]; TJ to Cabell, 5 Jan. 1815; Yancey to TJ, 26 Sept. 1815; Cabell to TJ, 16 Jan. 1816; TJ to Benjamin Henry Latrobe, 3 Aug. 1817).
          